Case: 15-13030   Date Filed: 06/24/2016   Page: 1 of 4


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-13030
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 9:14-cv-81162-RLR

ROBERT ALLEN TRIBBLE, JR.,

                                                              Plaintiff-Appellant,

versus

STEPHANIE TEW,
State-Wide Assistant State Attorney, (individually and professionally),
ERIC M. JESTER,
Florida Department of Law Enforcement (FDLE) (individually and professionally),
DEPUTY ADAM FOX,
Palm Beach County (PBCSO) (individually and professionally),
DEPUTY BRAD RIGHTLER,
Palm Beach County (PBCSO) (individually and professionally),
NELSON SCHEERER, JR.,
F.D.I.E. Informant (individually and as informant for Eric M. Jester), et al.,

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                                (June 24, 2016)
                  Case: 15-13030       Date Filed: 06/24/2016      Page: 2 of 4


Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:

       Robert Tribble, proceeding pro se, appeals the district court’s order applying

Younger 1 abstention doctrine to dismiss Tribble’s 18 U.S.C. § 2520 and 42 U.S.C.

§ 1983 claims against a Florida state prosecutor, state and county law enforcement

officers, and several alleged informants. Tribble contends that his claims in this

action are not related to his pending Florida criminal case, that a stay of this action

would be more appropriate, that the criminal proceedings will not provide an

adequate alternative forum for his federal damages claims, and that he will be

irreparably harmed by dismissal because the limitations periods on his claims have

lapsed. After review,2 we reverse and remand with instructions to stay this action

pending resolution of Tribble’s pending state criminal proceedings.

       Tribble challenges the conduct of prosecutors, investigators, and witnesses

in his state criminal case. He seeks relief including an injunction prohibiting the

defendants from using or publishing certain statements and the return of all

property removed by any defendant, both remedies that would affect evidence in

his state criminal case. Under these circumstances, the district court correctly

       1
           Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746 (1971).
       2
         We review for abuse of discretion a district court’s decision to abstain. 31 Foster
Children v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003). A district court may properly abstain if:
(1) there are ongoing state proceedings, (2) the proceedings implicate an important state interest,
and (3) the state proceedings provide an adequate opportunity for a party to raise constitutional
challenges. Id.
                                                 2
               Case: 15-13030     Date Filed: 06/24/2016    Page: 3 of 4


determined that this action would at a minimum indirectly interfere with Tribble’s

state criminal proceeding. See 31 Foster Children, 329 F.3d at 1276.

      The district court did not err by abstaining where Tribble brought this action

before the State of Florida charged him by information. See Hicks v. Miranda, 422

U.S. 332, 349, 95 S. Ct. 2281, 2292 (1975) (“[W]here state criminal proceedings

are begun against the federal plaintiffs after the federal complaint is filed but

before any proceedings of substance on the merits have taken place in the federal

court, the principles of Younger v. Harris should apply in full force.”). The district

court also did not err by abstaining in deference to a state criminal case in which

damages are unavailable. See Doby v. Strength, 758 F.2d 1405, 1406 (11th Cir.

1985) (per curiam) (reversing dismissal of a § 1983 action, but ordering the district

court to abstain from resolving the merits of the plaintiff’s claims until the state

appellate court ruled on his state conviction).

      Although abstention was appropriate, the district court erred in dismissing

Tribble’s claims rather than staying this action. See Deakins v. Monaghan, 484

U.S. 193, 202, 108 S. Ct. 523, 525 (1988) (“[T]he District Court has no discretion

to dismiss rather than to stay claims for monetary relief that cannot be redressed in

the state proceeding.”). Tribble seeks money damages, which are unavailable in

his state criminal proceeding, and Tribble correctly notes that his right to seek

relief at a later date may be frustrated by the applicable statutes of limitation. See


                                           3
              Case: 15-13030     Date Filed: 06/24/2016   Page: 4 of 4


18 U.S.C. § 2520(e) (“A civil action under this section may not be commenced

later than two years after the date upon which the claimant first has a reasonable

opportunity to discover the violation.”); Chappell v. Rich, 340 F.3d 1279, 1283

(11th Cir. 2003) (“Florida’s four-year statute of limitations applies to such claims

of deprivation of rights under 42 U.S.C. §§ 1983 and 1985.”). We therefore

reverse and remand to the district court with instructions to stay this action pending

resolution of Tribble’s pending state criminal proceedings.

      REVERSED and REMANDED.




                                          4